June 7, 2011 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549 Subject: Nationwide Variable Account-II Nationwide Life Insurance Company SEC File No. 333-168818 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation, the General Distributor of the Individual Deferred Variable Annuity Contracts to be issued by Nationwide Variable Account-II (the "Variable Account"), respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective as soon as practicable, June 7, 2011, is requested. The undersigned is an officer for Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement.The undersigned represents that Pre-Effective Amendment No. 3 to the registration statement is complete and includes all necessary exhibits and attachments. Please call Jamie Ruff Casto at (614) 249-8782 should you have questions. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ TERRY C. SMETZER Terry C. Smetzer Associate Vice President and Assistant Treasurer cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products June 7, 2011 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549 Subject: Nationwide Variable Account-II Nationwide Life Insurance Company SEC File No. 333-168818 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company for itself and on behalf of its Nationwide Variable Account-II (the "Variable Account") respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective as soon as practicable, June 4, 2010, is requested. The undersigned is an officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the Registration Statement.The undersigned represents that Pre-Effective Amendment No. 3 to the registration statement is complete and includes all necessary exhibits and attachments. Please call Jamie Ruff Casto at (614) 249-8782 should you have questions. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ HAROLD C. SCHAFER Harold C. Schafer Associate Vice President Individual Investments cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products
